Exhibit 10.15
ODYSSEY RE HOLDINGS CORP.
(NON-QUALIFIED)
2010 EMPLOYEE SHARE PURCHASE PLAN
     1. Purpose. The purpose of the Odyssey Re Holdings Corp. (Non-Qualified)
2010 Employee Share Purchase Plan, as may be amended from time to time (the
“Plan”), is to provide eligible Employees with an opportunity to purchase Shares
(as such terms are defined below) through payroll deductions and employer
contributions. Participation in the Plan shall provide eligible Employees who
wish to acquire an interest in the long-term performance and success of Fairfax
Financial Holdings Limited with a method of doing so that is both convenient
and, by virtue of employer contributions, favorable to the Employees. The Plan
is not intended to qualify as an “Employee Stock Purchase Plan” under
Section 423 of the Code (as such term is defined below).
     2. Definitions and Rules of Construction.
          (a) Definitions. For purposes of the Plan, the following capitalized
words shall have the meanings set forth below:
          “Account” means a separate account that the Administrator maintains
for each Participant under the Plan.
          “Administrator” means the Board, or such other person(s), committee or
entity as may be designated from time to time by the Board to administer the
Plan in accordance with the terms herein.
          “Board” means the Board of Directors of the Company or any committee
of the Board of Directors as the Board of Directors may determine from time to
time.
          “Code” means the U.S. Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated thereunder.
          “Company” means Odyssey Re Holdings Corp., a Delaware corporation, and
its successors and assigns, and includes, except in these definitions, if and to
the extent applicable, a Participating Company.
          “Company Contributions” means the contributions of the Company to the
Plan provided for in Section 6.

1



--------------------------------------------------------------------------------



 



          “Custodian” means an independent custodian designated by the
Administrator, in its sole discretion.
          “Earnings” means a Participant’s base salary or wages for each payroll
period before giving effect to any salary reduction agreement pursuant to a
qualified cash or deferred arrangement within the meaning of Section 401(k) of
the Code or to any similar reduction agreement pursuant to any cafeteria plan
(within the meaning of Section 125 of the Code).
          “Earnings Percentage” means the percentage (which may be any whole
number from 1 to 10 inclusive) of a Participant’s Earnings that the Company will
deduct as Participant Contributions; provided, however, that the Administrator
may determine and specify, from time to time, in its sole discretion, (i) the
range of permissible percentages of a Participant’s Earnings that may be
deducted as Participant Contributions and (ii) the maximum amount, if any, of
Earnings that may be deducted for a Participant in any Plan Year.
          “Effective Date” means January 1, 2010.
          “Employee” means any individual who is employed on a full-time basis
by a Participating Company, as determined by the Administrator, in its sole
discretion, and any other individual designated by the Administrator who is
employed on a regular basis by a Participating Company.
          “Participant” means an Employee who has (i) elected to participate in
the Plan pursuant to the provisions of Section 4, (ii) completed the
Probationary Period and (iii) not withdrawn from the Plan.
          “Participant Contributions” means the contributions of a Participant
to the Plan pursuant to the provisions of Section 5.
          “Participating Company” means and includes the Company and any
Subsidiary, and any affiliate of the Company and any Subsidiary that has elected
to participate in the Plan with the consent of the Company.
          “Probationary Period” means, with respect to an Employee, and unless
determined otherwise by the Administrator, in its sole discretion, the period
commencing on such Employee’s date of hire and ending on the six (6)-month
anniversary of such Employee’s date of hire.
          “Purchase Period” means, unless otherwise determined by the
Administrator, in its sole discretion, the period beginning on the first day of
each payroll period applicable to a Participant and continuing through the last
day of the applicable payroll period.

2



--------------------------------------------------------------------------------



 



          “Restricted Period” means, with respect to any Shares, the period of
time during which a Share is subject to restrictions on transfer as set forth in
Section 10.
          “Shares” means the Subordinate Voting Shares, no par value, of Fairfax
Financial Holdings Limited.
          “Subsidiary” means any (i) corporation if fifty percent (50%) or more
of the total combined voting power of all classes of stock is owned, either
directly or indirectly, by the Company or another Subsidiary or (ii) limited
liability company if fifty percent (50%) or more of the membership interests is
owned, either directly or indirectly, by the Company or another Subsidiary.
          “Transfer” means to sell, assign, transfer, pledge or otherwise
dispose of, or encumber, any Share.
          “Year” or “Plan Year” means the calendar year.
          (b) Rules of Construction. The masculine pronoun shall be deemed to
include the feminine pronoun and the singular form of a word shall be deemed to
include the plural form, unless the context requires otherwise. Unless the text
indicates otherwise, references to “Sections” are to sections of the Plan.
     3. Eligibility. Each Employee who remains an Employee following the
expiration of the Probationary Period shall be eligible to participate in the
Plan. Subject to the satisfaction of Section 4, an Employee shall be eligible to
participate in the Plan commencing in the first payroll period that falls
entirely outside the Probationary Period. An Employee who has met the
requirements of this Section 3 and who subsequently ceases to be an Employee
shall again be eligible to participate in the Plan when he again becomes
eligible under this Section 3.
     4. Participation.
          (a) An Employee may elect to participate in the Plan by satisfying all
requirements of a Company-specified enrollment procedure, which shall include
indicating the Employee’s desired Earnings Percentage. Such election shall not
be effective with respect to any payroll period unless the Administrator
determines, in its sole discretion, that the Company-specified enrollment
procedure has been completed. Any such election shall remain in effect until it
is changed or revoked by the Participant, or the Participant ceases to be
eligible to participate in the Plan in accordance with the procedures as may be
established from time to time by the Administrator, in its sole discretion.

3



--------------------------------------------------------------------------------



 



          (b) Unless otherwise determined by the Administrator, in its sole
discretion, upon a Participant’s termination of employment with a Participating
Company for any reason (the date of a Participant’s termination of employment
shall be determined by the Administrator, in its sole discretion), such
Participant shall be deemed to have withdrawn from the Plan.
     5. Contributions by Participants.
          (a) Participants shall make Participant Contributions by means of
regular payroll deductions in an amount, as regards each Participant, equal to
that Participant’s then elected Earnings Percentage. Such payroll deductions
shall be made during each payroll period. No interest shall accrue or be paid on
Participant Contributions credited to a Participant’s Account.
          (b) A Participant may, at any time and for any reason, elect to adjust
the Participant’s Earnings Percentage, terminate the Participant’s Participant
Contributions or withdraw from the Plan by satisfying all requirements of a
Company-specified enrollment procedure; provided, however, that, unless
otherwise determined by the Administrator, in its sole discretion, such
Participant may elect such procedure only once in any thirty (30)-day period.
Such request shall be effective as of the first day of the payroll period
commencing after the date of providing such notice to which it may be
practically applied.
          (c) Unless otherwise determined by the Administrator, in its sole
discretion, if a Participant terminates Participant Contributions or withdraws
from the Plan, such Participant shall not be permitted to recommence Participant
Contributions or re-enroll in the Plan for ninety (90) days following such
termination or withdrawal.
Contributions by the Company.
          (d) Unless otherwise determined by the Administrator, in its sole
discretion, the Company shall, as soon as practicable, following the completion
of each Purchase Period, allocate a Company Contribution to the Account of each
Participant in an amount equal to thirty percent (30%) of the aggregate amount
of Participant Contributions made by the Participant during such Purchase
Period. No interest shall accrue or be paid on Company Contributions credited to
a Participant’s Account.
          (e) The Company shall, within ninety (90) days after the end of each
Plan Year in which the total shareholders’ equity of the Company attributable to
the common equity as adjusted for dividends, capital contributions or other
extraordinary events (the “Book Value”) (in each case, as determined by the
Administrator, in its sole discretion, in accordance with generally accepted
accounting principles) as of the last day of such Plan Year (the “Measurement
Plan Year”) has increased by at least fifteen percent (15%) over the Book Value
as of the last day of the immediately preceding Plan Year, allocate an
additional Company Contribution to

4



--------------------------------------------------------------------------------



 



the Account of each Participant on the date of the allocation in an amount equal
to twenty percent (20%) of the aggregate amount of Participant Contributions
made by the Participant during the Measurement Plan Year.
     6. Accounts and Allocations to Participants.
          (a) The Administrator shall establish and maintain a separate Account
in respect of each Participant showing all Participant Contributions and Company
Contributions, the total number of whole Shares (and fractional Shares), and the
amount of cash dividends, if any, allocated to a Participant’s Account.
          (b) All Participant Contributions and Company Contributions shall be
forwarded by the Administrator to the Custodian in a timely manner, consistent
with the terms herein.
     7. Vesting. All Participant Contributions and Company Contributions
allocated to a Participant’s Account shall be fully and immediately vested upon
being allocated to the Participant’s Account.
     8. Purchase of Shares.
          (a) The Administrator shall designate a Custodian that shall acquire
Shares as the agent for the Participants. The Custodian shall use the
Participant Contributions and the Company Contributions (and cash dividends, if
any) forwarded to it to purchase on the open market in a timely manner as many
Shares as may be acquired with such contributions at the market price of a Share
at the time of such purchase. All cash dividends paid with respect to Shares
held in a Participant’s Account shall be invested automatically in Shares in a
timely manner. No interest shall accrue or be paid on dividends credited to a
Participant’s Account.
          (b) Upon any such purchase of Shares, the Custodian shall allocate to
each Participant’s Account the number of whole or fractional Shares to which
such Participant is entitled. All Shares purchased pursuant to the provisions of
this Section 9 shall be subject to a Restricted Period and such Shares shall be
held by the Custodian in escrow on behalf of the applicable Participant until
the expiration of the Restricted Period.
          (c) During the Restricted Period, all shareholder rights with respect
to Shares allocated to a Participant’s Account (including the right to vote)
shall be exercisable by the Participant, except as expressly provided otherwise
herein.

5



--------------------------------------------------------------------------------



 



     9. Restricted Period.
          (a) A Participant may not Transfer any Share allocated to the
Participant’s Account in any Plan Year during the period commencing on the date
such Share is so allocated and expiring on the last day of February of the
immediately following Plan Year (the “Restricted Period”).
          (b) Subject to the terms of this Plan, until the expiration of the
Restricted Period, a Participant shall not be entitled to delivery of any Share
that is subject to the restrictions on transferability set forth in
Section 10(a).
          (c) Any cash dividends and stock dividends with respect to Shares
subject to a Restricted Period shall be subject to the same restrictions as the
underlying Shares.
     10. Distributions from the Plan.
          (a) Upon the expiration of the Restricted Period with respect to any
Share, the restrictions set forth in Section 10 shall be of no further force or
effect with respect to such Share. A Participant may, at any time, elect to
complete a Company-specified procedure notifying the Company that the
Participant wishes to withdraw some or all of the Shares allocated to the
Participant’s Account for which the applicable Restricted Period has expired, in
which event the Custodian shall promptly issue and deliver to the Participant,
without charge, the number of whole Shares requested, subject to the terms
herein, together with a cash payment in lieu of fractional Shares, if any. Any
such distribution shall reduce accordingly the number of Shares allocated to
such Participant’s Account.
          (b) A Participant whose employment with a Participating Company has
terminated for any reason shall receive a refund of the uninvested balance of
his Participant Contributions, Company Contributions and cash dividends, if any,
as soon as practicable following the date of such termination of employment.
Within a reasonable time after the termination of a Participant’s employment
with a Participating Company for any reason, the Custodian and/or the
Administrator shall issue and deliver to the Participant, without charge, the
whole Shares credited to the Participant’s Account, together with a cash payment
in lieu of fractional Shares (if any) credited to the Participant’s Account, in
the amount determined by the Administrator, and with any other assets then
credited to the Participant’s Account.
          (c) Subject to the terms of the Plan, a Participant may, at any time
and from time to time, request receipt of an immediate distribution of part or
all of the Shares or other assets credited to the Participant’s Account, or to
otherwise reduce any Restricted Period. The decision upon any such application
shall be at the sole discretion of the Administrator, and no such decision, or
any other

6



--------------------------------------------------------------------------------



 



determination permitted on a discretionary basis hereunder to the Administrator
or the Company, shall have any precedent value. Any such distribution shall
reduce accordingly the number of Shares allocated to such Participant’s Account.
     11. Administration.
          (a) The Administrator may make, amend and repeal at any time and from
time to time such procedures not inconsistent herewith as it may deem necessary
or advisable for the proper administration and operation of the Plan. In
connection herewith, the Board may delegate to any committee, person(s), or
entity, such administrative duties and powers as it may see fit. Any such
delegation shall be subject to the restrictions and limitations that the Board
specifies at the time of such delegation.
          (b) Notwithstanding the foregoing, the Administrator shall have full
power and authority, subject to the express provisions hereof, to (i) make any
legal or factual determinations, (ii) construe and interpret the provisions of
the Plan, (iii) formulate administrative rules and procedures, (iv) make such
changes in the administration of the Plan and in the administrative rules and
procedures and (v) make all other determinations as the Administrator, from time
to time, deems necessary or appropriate. All decisions and interpretations of
the Administrator respecting the Plan and all rules and procedures made from
time to time pursuant hereto shall be final, binding and conclusive for all
purposes and upon all persons interested.
     12. Participant’s Eligibility and Interests Not Transferable. Except as
otherwise provided herein, and except for transfers by will or under the laws of
descent and distribution, no Participant shall have the right to Transfer either
the Participant’s eligibility to participate in the Plan or the Participant’s
interest in the Shares or other assets credited to the Participant’s Account,
and no such attempted Transfer shall be effective.
     13. Liability. No member of the Board or any of its committees or the
Administrator shall have any liability or responsibility to any Employee,
Participant or otherwise with respect to the Plan, and the Company or a
Participating Company (if applicable) shall indemnify and hold harmless each
such person from any liability arising from or in connection with the Plan,
except with respect to fraud, bad faith or willful misconduct. In the
performance of their functions with respect to the Plan, the Board and the
Administrator shall be entitled to rely upon information and advice furnished by
the Company’s officers, accountants, legal counsel and any other party that the
Board or the Administrator deems necessary or appropriate, and no member of the
Board or the Administrator shall be liable for any action taken or not taken in
reliance upon any such advice.
     14. Amendment; Termination. Notwithstanding anything herein to the
contrary, the Board may, at any time, amend, modify, terminate or suspend the
Plan; provided, however, that no amendment or modification that otherwise must
be approved by

7



--------------------------------------------------------------------------------



 



shareholders, pursuant to applicable rules of a stock exchange or any
requirements under the Code, shall be effective without shareholder approval;
and, provided, further, that, except as otherwise expressly provided herein, no
such action shall, without the express written consent of a Participant, impair
or adversely affect a Participant’s rights existing at such time with respect to
any Shares or other assets credited to a Participant’s Account.
     15. Distribution upon Termination of Plan. Upon termination of the Plan,
all assets credited to all Accounts shall, within a reasonable time after such
termination, be distributed to the respective Participants in a manner similar
to the distributions provided for in Section 11(b).
     16. Costs. The Company shall pay all costs of administering the Plan,
including brokerage fees with respect to the purchase of Shares pursuant to the
Plan.
     17. No Right to Continued Employment. Participation in the Plan shall be
entirely voluntary and shall not be construed to give any Participant the right
to be employed or to continue to be employed by the Company or any Subsidiary.
     18. Issuance and Delivery of Shares. Shares shall not be issued to a
Participant unless the issuance and delivery of the Shares comply with all
applicable provisions of law, domestic or foreign, including, without
limitation, applicable securities laws, and the rules of any other stock
exchange or market upon which the Shares are then listed or traded and any rules
and regulations promulgated under any of the foregoing, and shall be further
subject to the approval of counsel for the Company with respect to such
compliance.
     19. Awards to Individuals Subject to Laws of a Jurisdiction Outside of the
United States. To the extent the Administrator, in its sole discretion, deems it
necessary, appropriate or desirable to comply with the laws of any relevant
jurisdiction or practice and to further the purposes of the Plan and the
interests of the Company, the Administrator may, without amending the Plan,
adopt, on behalf of the Company or any Participating Company, one or more
sub-plans applicable to separate classes of Employees who are subject to laws of
jurisdictions outside of the United States, including, without limitation,
establishing a trust in connection with the Plan.
     20. Offsets. To the extent permitted by applicable law, the Company shall
have the absolute right to withhold any amounts payable to any Participant under
the terms of the Plan to the extent of any amount owed for any reason by such
Participant to the Company or any Subsidiary and to set off and apply the
amounts so withheld to payment of any such amount owed to the Company or any
Subsidiary, whether or not such amount shall then be immediately due and payable
and in such order or priority as among such amounts owed as the Company, in its
sole discretion, shall determine.

8



--------------------------------------------------------------------------------



 



     21. Wage and Tax Withholding. A Participating Company is authorized to
withhold from any Shares or any compensation or other payment to a Participant
amounts of income and employment tax withholding and other tax withholdings due
in connection with any Shares or with any Company Contributions (or with
dividends, if any), and to take such other action as the Administrator, in its
sole discretion, may deem necessary or advisable to enable the Company and the
Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating thereto. This authority shall include authority
for the Company to withhold or receive Shares or other property and to make cash
payments in respect thereof in satisfaction of a Participant’s tax obligations,
either on a mandatory or elective basis, in the sole discretion of the Company.
     22. Effective Date. The Plan shall become effective on the Effective Date,
and shall remain in effect until it has been terminated pursuant to Section 15.
     23. Applicable Law. The Plan shall be subject to and construed in
accordance with the laws of the State of Delaware (without giving effect to
principles of conflicts of laws)
[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

9